Citation Nr: 0002244	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  98-04 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a right ankle 
condition.

2.   Entitlement to service connection for a right knee 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel

INTRODUCTION

The appellant served on active duty from June 1966 until his 
retirement from service in June 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
particular, the October 1996 rating decision denied 
entitlement to service connection for right knee and ankle 
disabilities.  The record reflects that the appellant filed a 
notice of disagreement with several issues addressed in the 
context of this rating determination in September 1997.  A 
statement of the case relative to these issues was forwarded 
to the appellant in January 1998.  The appellant filed his 
substantive appeal in this matter in March 1998.  

The record further discloses that the appellant was afforded 
a personal hearing before the RO in this matter in February 
1999.  In conjunction with this hearing, the appellant 
withdrew from appellate consideration the issue of 
entitlement to an increased evaluation for hypertension with 
asymptomatic mitral insufficiency, status post valve surgery.  
In July 1999, the Hearing Officer granted various claims for 
service connection and increased rating evaluations.  This 
award was considered a full grant of benefits of the issues 
sought on appeal, with the exception of the claims for 
service connection for right ankle and knee disabilities for 
which the Hearing Officer affirmed the RO's denial of these 
claims.  Accordingly, these issues remain in appellate 
status, and are the subject of the decision below.  


FINDING OF FACT

The claims of entitlement to service connection for right 
ankle and right knee conditions are not supported by 
cognizable evidence showing that claims are plausible.

CONCLUSION OF LAW

The claims for entitlement to service connection for right 
knee and right ankle conditions are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

An April 1966 examination report indicated that the appellant 
was clinically evaluated to be without defect or abnormality.  
There were no objective findings noted on examination 
relative to the musculoskeletal system.

A December 1976 clinical report indicated that the appellant 
was seen for complaints of right knee problems.  The report 
noted that the appellant provided a history of stiff knees 
after bending at the knee joint for long periods of time.  A 
diagnostic impression was not noted. 

During a service department examination, conducted in March 
1978, the appellant reported a history of intermittent dull, 
aching pain in his knees for the past year.  The appellant 
denied any swelling associated with these episodes.  It was 
noted that x-ray studies, conducted in October 1977, were 
negative for any abnormalities.  The medical examination 
report was negative for any clinical findings or diagnosis 
relative to the right ankle or knee. 

The appellant was seen in February 1981 for routine physical 
examination.  The clinical report indicated that the 
appellant reported a history of "swollen or painful joints 
in 1977."  In this context, it was noted that the 
appellant's right knee was no longer an active problem.  The 
report also noted that the appellant's medical history was 
significant for fractures of the left ankle in 1961, and for 
fracture of the right ankle in 1963, with no sequelae 
following either incident.  There were no findings noted 
relative to the right knee or ankle on examination.

A medical examination report, dated in April 1982, noted that 
the appellant's medical history was significant for bilateral 
ankle fracture, with no evidence of disease.  There were no 
findings made relative to the ankle on examination.  

A June 1983 examination report referenced a history of 
painful knees in 1975, and fracture of the right ankle, with 
no evidence of disease found regarding either condition.  
Examination conducted at that time was negative for any 
findings relative to the right ankle or knee.

Medical examination reports, dated in 1984, 1985, and 1986 
were negative for any clinical findings or diagnosis relative 
to the right ankle or knee.

In March 1987, the appellant was evaluated for complaints of 
a sore knee.  The examiner opined that there was a possible 
foreign body in the right knee.  Examination showed some 
exudate from a lesion, which appeared to resolve.  It was 
noted that the appellant thereafter experienced the onset of 
slight edema, which resolved.  His edema was noted to 
increase following performance of yard work.  Examination 
showed moderate effusion prepatellar.  There was mild 
tenderness to palpation primarily along the lateral aspect of 
the knee.  The assessment was prepatellar bursitis of the 
right knee.  The clinical report indicated that the knee was 
aspirated of clear, yellow fluid.  The appellant was 
evaluated days later, and the knee showed moderate effusion 
prepatellar, with slight ecchymosis and no tenderness.  The 
appellant exhibited good range of motion.  The assessment was 
infection of the right knee.  By April 1987, it was noted 
that the appellant reported there was no pain in the knee.  
The knee was observed to still be enlarged.  The appellant 
exhibited normal range of motion on examination, with slight 
ecchymosis.  X-ray studies of the knee, conducted in April 
1987, revealed no significant abnormalities.

Service medical examination reports, dated in April 1988 and 
1989, noted a history of (unspecified) ankle fracture in 
1962, which the examiner noted to be a remote injury.  The 
1988 report indicated that the appellant was noted to be 
"without any significant interval medical history, except 
for prepatella bursitis improved on medication."  There were 
no objective clinical findings noted on either examination.

A June 1993 clinical report indicated that the appellant was 
evaluated for complaints of right ankle pain.  He reported a 
one month history of pain, which decreased after several days 
swelling.  He reported the onset of increased symptoms of 
pain after a four mile walk.  He also reported difficulty 
sleeping, and stiffness in the morning.  It was noted that 
the appellant sustained bilateral ankle fracture while in 
high school.  The examiner observed that the appellant 
utilized an orthotic device secondary to right large toe 
pain.  On examination, range of motion was within normal 
limits.  Strength was evaluated as 5/-5.  Heel raises were 
more difficult on the right side, although the appellant was 
able to perform 10-20 repetitions.  Mild effusion was 
detected.  A clinical assessment of chronic mild right ankle 
sprain with weakness was noted.  When evaluated later that 
month, the appellant reported increased right ankle pain. 

A July 1993 medical examination report indicated that the 
appellant reported a history of right ankle fracture in 1962, 
with a left ankle fracture in 1964.  The clinical report was 
negative for any findings of the musculoskeletal system 
relative to the right ankle or knee.

The appellant was next seen in July 1993 for complaints of 
soreness at night.  He reported that he was less sore after 
exercise.  The appellant was instructed to continue with 
exercise program, to include use of "ankle machine."  When 
evaluated later that month, the appellant reported that he 
utilized his bicycle only a few times over the previous 
weekend, without increased right ankle pain.  He also 
reported decreased pain at night with plantar flexion.  He 
was instructed to continue on his exercise program, to 
include use of the ankle machine.  The appellant was examined 
two days later, at which time he reported that he rode his 
bicycle that day without any problems.  He reported mild 
soreness with plantar flexion at night.  The examiner advised 
him to continue with his exercise program.

A September 1995 medical examination report indicated that 
the appellant reported a history of (unspecified) right and 
left ankle fractures in 1960, 1962, and 1968.  There were no 
findings made on examinations relative to the musculoskeletal 
system, to include the knees or the ankles.

On separation examination, conducted in March 1996, the 
appellant reported a medical history significant for 
"swollen or painful joints," "broken bones," and bursitis 
of the knee.  With respect to this reported history, the 
examiner noted that the appellant sustained fractures of the 
right and left ankles, with the right ankle fracture 
reportedly having occurred in 1989.  On physical examination, 
there were no findings of defect or abnormality relative to 
the musculoskeletal system or lower extremities pertinent to 
the right ankle or knee.  

The appellant underwent VA examination in September 1996.  
The medical examination report indicated that the appellant 
reported a history of a fracture of the right ankle in 1968.  
He reported that the ankle was casted and healed 
uneventfully.  It was noted that the appellant sustained a 
fracture of the left ankle in 1962, and that this ankle also 
healed uneventfully.  The examiner noted that there was no 
residual discomfort or objective findings relative to either 
ankle.  With respect to the claimed right knee disorder, it 
was noted that the appellant reported a history of two or 
three minor episodes of bursitis in the right knee, which the 
appellant recalled having occurred in 1977 or 1978, and in 
1987.  The examiner noted that this was apparently a 
prepatellar bursitis, which had not been evident in recent 
years. 

On physical examination, the appellant's gait was observed to 
be normal.  The appellant exhibited a full range of motion of 
the ankles, and knees.  Reflexes of the knees and ankles were 
evaluated as active.  There was no evidence of sensory 
disturbances of the extremities.  The examiner noted that 
diagnostic studies had been conducted within the preceding 
six month period.  The diagnostic impression did not include 
findings relative to the right ankle or knee.

In correspondence, dated in September 1997, the appellant 
indicated his contention that the claimed disabilities of the 
right ankle, and right knee were incurred during service.  
With respect to the right ankle condition, the appellant 
reported that he sustained a fracture of the right ankle in 
September 1968, although the clinical report documenting this 
injury was not included among his service medical records.  
The appellant further indicated that his physician advised 
him that he had developed arthritis associated with his 
previous bilateral ankle fracture.  With respect to the right 
knee condition, the appellant reported the recurrence, one 
month earlier, of symptoms of swelling, and a dull persistent 
ache which increased with movement of the "knees."  He 
indicated that he experienced an "arthritis-type pain in the 
right knee most nights." 

In correspondence, dated in March 1998, the appellant 
indicated that while he sustained a fracture of his right 
ankle in 1960, prior to his enlistment in service, he 
subsequently fractured the right ankle in September 1968.  He 
indicated that the clinical report of this treatment was 
missing from his service records, but noted that service 
records did document treatment for episodes of right ankle 
pain.  He reiterated that medical personnel had advised him 
that degenerative changes had developed following the ankle 
fractures.  The appellant further noted that he reported a 
history of ankle pain at the time of his separation 
examination.  Relative to his right knee condition, the 
appellant indicated his belief that the medical evidence 
established that a chronic right knee disorder was incurred 
during service.  It was the appellant's contention that the 
examining physician on separation examination indicated that 
both his right ankle and right knee conditions were 
associated with the same degenerative joint process which 
affected his right great toe. 

A January 1999 private medical report indicated that the 
appellant was evaluated with degenerative arthritis of the 
right great toe.  The clinical report noted that there was no 
other joint arthritis.

During a February 1999 hearing, the appellant reported a 
history of fractures of the right ankle prior to and during 
service.  He noted that medical personnel opined that his 
ankles would become problematic later in life.  Relative to 
the right ankle, the appellant described current 
symptomatology of arthritic pain.  He indicated that his 
ankle symptoms were also responsive to changes in the 
weather, particularly cold damp weather.  He indicated that 
he utilized aspirin or Tylenol to treat these symptoms.  
Regarding his right knee disorder, the appellant stated that 
service medical records document intermittent treatment for 
right knee complaints.  He indicated that his right knee 
symptoms have continued since that time.  He described an 
arthritis-type pain associated with the right knee, reported 
to be similar to pain he experiences in other joints.  He 
also described symptoms of swelling, and a dull persistent 
ache of the right knee.  The appellant maintained that the 
examining physician, on his separation examination, indicated 
that both the right ankle and knee disorders were, "like his 
right toe condition," which was manifested by degenerative 
arthritis.  

The appellant was afforded further VA examination in March 
1999.  The medical examination report indicated that the 
appellant reported a history of onset of right knee pain in 
1974, for which he took aspirin.  He reported a recurrence of 
his right knee pain in 1985 with acute swelling, and redness.  
He indicated that his knee symptoms were treated with aspirin 
and Tylenol, and that his symptoms gradually improved.  He 
reported continued pain in the knee after long hikes.  On 
examination, the examiner observed that the right knee was 
without swelling.  It was noted that the right knee was 
similar in appearance to the left knee.  There was no 
evidence of tenderness involving the knee.  There was no 
swelling or redness associated with the knee.  The appellant 
exhibited full extension of the knee to 0 degree, and full 
flexion of the knee to 140 degrees.  There was no pain on 
motion.  The examiner noted that McMurray's sign and Drawer 
test were negative, and that these and other testing measures 
did not elicit evidence of instability, pain, or discomfort 
on examination.  X-ray studies of the right knee revealed no 
frank post-traumatic bony deformity.  Studies of the right 
knee were noted to reveal mild productive osteoarthritic 
changes, apparent patellofemoral joint narrowing, and 
multiple joint calcifications.  The diagnostic impression was 
status post acute inflammatory condition of the right knee, 
currently asymptomatic.  

The medical report further noted that the appellant provided 
a history of bilateral ankle fracture in the 1960s.  
Specifically, he reported that he sustained a fracture of the 
left ankle in 1966.  He reported that the right ankle was 
fractured in 1968.  On each occasion, the ankle was 
reportedly treated with casting for immobilization.  The 
appellant reported that he sprained the right ankle in 1993, 
at which time he was treated with wrapping.  He indicated 
that he does not presently take any medications for his ankle 
condition, and acknowledged that he "has no symptoms 
pertaining to the ankles."  The examiner indicated that 
evaluation of both ankles showed them to be "perfectly 
normal bilaterally."  There was no evidence of deformity, 
tenderness, or limitation of motion.  X-ray studies of the 
right ankle revealed soft tissue calcifications in addition 
to advanced osteoarthritic changes.  Talar articular 
involvement, antersuperior talar spurring, and heel spurring 
were also detected.  The ankle mortise was noted to be 
intact.  The examiner noted that historic correlation was 
needed to determine if remote fracture, as opposed to 
advanced osteoarthritic changes alone, contributed to the 
appellant's mildly altered malleolar contour.  In his 
assessment, the examiner noted a diagnostic impression of 
status post fracture of both ankles.


Analysis

In this case, the RO has continued to deny the appellant's 
claims for service connection for disorders of the right 
ankle and knee.  In conjunction with its review of the 
evidence relative to these claims, the RO determined that 
while service medical records documented treatment in 
service, there was no evidence of chronic or residual 
impairment of the right ankle or knee shown on examination 
upon to separation from service. 

In general, service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303(a) (1999); see also Degmetich v. Brown, 104 
F.3d 1328, 1331-32 (Fed.Cir. 1997).  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b) 
(1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may be well grounded or reopened on the 
basis of 38 C.F.R. § 3.303(b) if the condition is observed 
during service or any applicable presumptive period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).

The threshold question in this case is whether the claims are 
well grounded under 38 U.S.C.A. § 5107(a).  A well grounded 
claim is a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  There must be more than an 
allegation; the claim must be accompanied by supporting 
evidence that justifies a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  In order for the appellant to 
be granted service connection, there must be evidence of both 
a service connected disease or injury and a present 
disability which is attributable to such disease or injury, 
otherwise, the claim is not well grounded.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  The significance of 
presenting a well grounded claim is that such a claim 
triggers the VA's chronological obligation to assist the 
claimant in the development of facts pertinent to the claim.  
Where the claimant fails to present a well grounded claim, 
there is no duty to assist him or her on the part of the VA.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Generally, a well grounded claim for service connection 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 489, 504, 506 (1995); see 
also Epps v. Gober 126 F.3d 1464, 1468 (Fed. Cir. 1997) 
(expressly adopting definition of well grounded claim set 
forth in Caluza, supra).  The second and third Caluza 
elements can be satisfied under 38 C.F.R. 3.303(b) by a (a) 
evidence that the condition was "noted" during service or 
during an applicable presumptive period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
See 38 C.F.R. 3.303(b); Savage v. Gober, 10 Vet. App. 488, 
495-97 (1997).  For the purpose of determining whether a 
claim is well grounded, the credibility of the evidence in 
support of the claim must be presumed.  See Robinette v 
Brown, 8 Vet. App. 69, 75 (1995).


Service connection for a right knee disability

The appellant essentially contends that he incurred a right 
knee disorder during active duty, and that he continues to 
experience residual impairment associated with the right knee 
as a result.  Where the determinant issue involves a question 
of medical diagnosis or medical causation, as here, competent 
medical evidence to the effect that the claim is plausible or 
possible is required to establish a well grounded claim.  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded; if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

With respect to the claim for service connection for a right 
knee condition, the Board notes that while the appellant was 
treated during service for complaints relative to the right 
knee, it is apparent that symptoms associated with the right 
knee resolved following treatment, and that no residuals have 
been identified at any time since the appellant's discharge 
from service.  Moreover, the Board notes that the appellant 
has alleged that his current right knee condition is a 
manifestation of the same degenerative process that has 
affected his right big toe.  In this regard, it is maintained 
that the in service complaints are indicative of the onset of 
progressive degenerative changes involving the right knee.  
The appellant has stated that he experiences the same 
arthritic-type pain as affects his right big toe, in addition 
to other joints.  However, the appellant has presented no 
competent medical opinion in support of his contention in 
this regard of a progressive degenerative multiple joint 
arthritis.  VA examinations have consistently found no 
evidence of current pathology involving the right knee.  
Further, while recent x-ray studies have shown mild 
osteoarthritic changes of the right knee, the examiner 
attributed no clinical significance to such finding which 
would support the appellant's contention that he has a 
current right knee condition that is part of a progressive 
degenerative process involving multiple joints.  The Board 
further notes that the appellant has maintained that the 
examining physician, on separation examination, likened his 
right knee condition to the degenerative joint disease of the 
right big toe.  A thorough review of the referenced medical 
report is negative for any such documented finding or 
opinion.  In fact, the separation examination report was 
negative for any objective findings or diagnosis referable to 
the right knee.  Consequently, after a review of the 
evidence, the Board must conclude that the appellant has 
offered no objective medical evidence that a right knee 
disorder is clinically extant, or that such impairment is 
related to his in service complaints of right knee symptoms.  
The Court has held that "[i]n the absence of competent 
medical evidence of a current disability and a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded."  Chelte v. 
Brown, 10 Vet. App. 268 (1997); Savage, supra.


Service connection for a right ankle disability

As indicated, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in line of 
duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

In this case, the appellant contends that he sustained 
fractures of both the right and left ankle prior to service, 
with a subsequent fracture of the right ankle while in 
service.  The appellant acknowledges, however, that clinical 
records documenting the reported in service fracture are not 
of record. 

In this regard, the Board notes that a veteran is presumed to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance, 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated.  38 
U.S.C.A. § 1111 (West 1991).  Only such conditions as are 
recorded in examination reports are to be considered as 
"noted."  The appellant's reported history of the pre-
service existence of a disease or injury does not constitute 
notations of such disease or injury, but is considered with 
all other evidence in determining if the disease or injury 
pre-existed service.  See, Paulson v. Brown, 7 Vet. App. 466, 
470 (1995); 38 C.F.R. § 3.304(b).

In this case, there is no objective medical evidence of a 
preservice fracture of the ankles and, specifically, the 
right ankle other than the medical history reported by the 
appellant.  The April 1966 examination report was silent for 
findings related to the right ankle.  Subsequent clinical 
findings on physical examination nor diagnostic test results 
have recorded findings consistent with the appellant's 
reported history of a preservice fracture.  While the VA 
examiner noted a diagnostic impression of status post 
fracture of the right ankle, he indicated that historic 
correlation was necessary to confirm a right ankle fracture.  
Thus, the only evidence of a preservice fracture of the right 
ankle is the appellant's contentions.  Therefore, the Board 
finds that clear and unmistakable evidence has not been 
presented to rebut the presumption that the appellant was in 
sound condition upon his entry into service.  Accordingly, 
the Board must determine whether the appellant's current 
right ankle condition was incurred during active duty 
service.

Turning now to the assembled medical evidence of record, the 
Board finds that the evidence reflects intermittent treatment 
during service for right ankle complaints.  Service medical 
records are silent with respect to any in service fracture of 
the right ankle.  Examination upon separation from service, 
in 1996, was negative for any findings of pathology 
associated with the right ankle.  VA medical examination is 
likewise negative for any evidence of a chronic right ankle 
condition.  In fact, the right ankle was noted to be 
"perfectly normal" during the most recent evaluation.  
Furthermore, the appellant acknowledged that the right ankle 
was not symptomatic.  The VA examiner indicated that current 
radiographic evidence of mild degenerative changes could not 
be attributed to a previous fracture in the absence of 
correlating clinical documentation, which is not present in 
this case.    

Inasmuch as the appellant has not presented competent medical 
evidence of the current existence of a disability manifested 
by residuals of a right ankle fracture, which can be related 
to the appellant's period of active duty service, his claim 
must be denied as not well grounded.  See Caluza, supra.  In 
this instance, the question as to whether the appellant's 
current right ankle condition had its onset during service 
involves a medical nexus determination as to causation.  
Accordingly, competent medical evidence is required.  As no 
competent medical evidence is of record indicating a medical 
link between current degenerative changes of the right ankle 
and the appellant's period of service, or that such a 
condition was manifested within one year after the 
appellant's discharge from service, the claim must be denied 
as not well grounded.


Other Considerations

Relative to each of the claims presented, the Board 
recognizes that these claims are being disposed of in a 
manner that differs from that used by the RO.  The RO denied 
the appellant's claims on the merits, while the Board has 
concluded that the claims are not well grounded.  However, 
the Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the appellant solely from the 
omission of the well grounded analysis."  See Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).  

As the foregoing discussion explains the need for competent 
medical evidence of a current disability, and competent 
medical evidence linking the disability to the appellant's 
active duty service, the Board views its discussion as 
sufficient to inform the appellant of the elements necessary 
to complete his application for service connection for the 
claimed disabilities.  Robinette v. Brown, 8 Vet. App. at 77-
78.

ORDER

Service connection for a right ankle condition is denied.

Service connection for a right knee condition is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

